t c summary opinion united_states tax_court aaron keith nicholson petitioner v commissioner of internal revenue respondent docket no 17625-16s filed date aaron keith nicholson pro_se min young chan caitlin a downing john y chinnapongse sharyn m ortega and brian a pfeifer for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined that petitioner is liable for the following income_tax deficiencies addition_to_tax and accuracy-related_penalties year deficiency sec_6651 sec_6662 addition_to_tax penalty dollar_figure big_number --- dollar_figure dollar_figure big_number petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in california after concessions the issues remaining for decision are whether petitioner is entitled to loss deductions attributable to his music activities for the taxable 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for and and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2respondent concedes that petitioner is entitled to a deduction of dollar_figure for mortgage_insurance premiums claimed on schedule a itemized_deductions for respondent also concedes that petitioner is not liable for an addition_to_tax under sec_6651 for petitioner concedes that he failed to report interest_income of dollar_figure and dollar_figure for the taxable_year sec_2013 and sec_2014 respectively year sec_2013 and sec_2014 years in issue and liable for accuracy-related_penalties under sec_6662 for the years in issue background3 i petitioner’s music activity petitioner is an engineer and he finds his work stressful to reduce stress petitioner decided to develop his talents as a musician and during the years in issue he produced two full-length albums titled paradise is california and paradise is california petitioner explained that he completed all recordings in worked with a music producer and released his music for sale on internet- based digital platforms as well as on cds in petitioner has three daughters and one son all of whom participated in various ways in his musical activities petitioner testified that he is most creative and productive as a musician when he is happy and that he enhanced his artistic creativity and productivity by dining out with his children engaging in recreational pursuits such as bowling hiking and camping and traveling to new destinations 3the parties have stipulated some of the underlying facts ii petitioner’s tax returns a petitioner prepared and filed form_1040 u s individual_income_tax_return for and attached three schedules c profit or loss from business identifying the underlying activities as music production record company photographer and musician petitioner reported no gross_receipts from these activities and cumulative expenses of dollar_figure for the expenses included contract labor expenses of dollar_figure comprising dollar_figure paid to paradise studios with the balance apparently paid to his children vehicle expenses of dollar_figure advertising expenses of dollar_figure books camera and other equipment expenses of dollar_figure audio and music equipment of dollar_figure repairs and maintenance_expenses of dollar_figure and other miscellaneous expenses including meals and entertainment utilities supplies bank fees and rental items 4petitioner used the optional standard mileage rate to compute vehicle expenses for the years in issue see sec_1_274-5 income_tax regs notice_2012_72 sec_2 2012_50_irb_673 established the standard mileage rate of cents per mile for taxable_year notice_2013_80 sec_3 2013_52_irb_821 established the standard mileage rate of cents per mile for taxable_year b petitioner prepared and filed a form_1040 for and attached six schedules c identifying the underlying activities as music production record company photographer musician business administrative support graphic arts and writer petitioner reported no gross_receipts from these activities and cumulative expenses of dollar_figure for the expenses included contract labor expenses of dollar_figure paid to paradise studios and dollar_figure apparently paid to his daughter vehicle expenses of dollar_figure advertising expenses of dollar_figure books equipment software and business property expenses of dollar_figure repairs and maintenance_expenses of dollar_figure meals and entertainment_expenses of dollar_figure travel_expenses of dollar_figure and other miscellaneous expenses iii petitioner’s records petitioner kept comprehensive records including a mileage log receipts and bank statements to substantiate the expenses that he attributed to his music- related activities petitioner’s records included numerous receipts for meals that he shared with his children and their spouses or dates hiking camping and ski 5in date petitioner paid dollar_figure and dollar_figure to disc makers to manufacture big_number cds for paradise is california and paradise is california respectively petitioner sent some of these cds to cd baby an online music distribution service and he warehoused the rest equipment a rowing machine books and magazine subscriptions and travel_expenses related to trips to various destinations in california and nevada including the monterey peninsula big sur and lake tahoe and to okinawa japan petitioner explained that his hiking camping and travel-related expenditures were properly attributable to his music activities because he took photos at the more picturesque locations for use as album art and for display on social media sites and because traveling always inspired him to be more creative petitioner acknowledged that several receipts that he had included in his business records including those for a baby carrier children’s books a studfinder and a chain saw rental likely were not related to his music activities iv notice_of_deficiency respondent determined in relevant part that petitioner is not entitled to the loss deductions he claimed for the years in issue because he failed to substantiate the expenses reported on schedules c in the alternative respondent determined that the expenses in dispute do not constitute ordinary and necessary business_expenses within the meaning of sec_162 6petitioner’s grandson was stationed in okinawa at the time of this trip it appears that one of his daughters and her husband were also living in japan 7respondent does not dispute that petitioner’s music activities constituted a continued discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction or credit claimed rule a 503_us_79 292_us_435 under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a deduction normally is not allowed however for personal living or family_expenses sec_262 whether an expenditure satisfies the requirements for deductibility under sec_162 generally is a question of fact see 320_us_467 when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may continued trade_or_business within the meaning of sec_162 8petitioner does not contend and the record does not suggest that the burden_of_proof should shift to respondent pursuant to sec_7491 estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir sec_274 prescribes more stringent substantiation requirements to be met before a taxpayer may deduct certain categories of expenses including travel_expenses meals and entertainment expenditures and expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir the term listed_property includes inter alia passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his or her own statement which in combination are sufficient to establish the amount date and time and business_purpose for each expenditure for travel away from home or each expenditure or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date i schedule c expenses petitioner adequately substantiated most of the expenses that he reported on schedules c for the years in issue although petitioner’s records were comprehensive they were not maintained in an orderly fashion some were illegible and the court had to cross-reference multiple schedules and bank records to try to make sense of it all under the circumstances all ambiguities regarding substantiation of specific expenses were resolved against petitioner as used in sec_162 an ordinary_expense is defined as one which is normal usual or customary in the taxpayer’s trade_or_business see 308_us_488 and necessary has been defined as appropriate and helpful see welch v helvering u s pincite on the record presented the court concludes that petitioner’s ordinary and necessary business_expenses are limited to the following items e x p e n s e dollar_figure dollar_figure contract labor web hosting big_number vehicle expenses equipment repairs big_number cd purchases --- big_number miscellaneou sec_1 big_number total big_number 1the record includes receipts and other records related to expenses for supplies cellular phone service postage and similar items on close examination these records include a mix of business and personal expenses nevertheless applying the cohan_rule the court finds that there is sufficient evidence in the record to conclude that petitioner paid dollar_figure for deductible miscellaneous business_expenses in both and the balance of the disputed expenses constitute nondeductible personal living or family_expenses under sec_262 in sum these expenses were primarily for petitioner and his family’s personal benefit and any business_purpose was distinctly secondary and incidental see eg 55_tc_94 expenses that fall into this category include contract labor payments to petitioner’s children travel meals and entertainment hiking and camping trips and related equipment most vehicle expenses and miscellaneous expenses--other than those allowed above ii accuracy-related_penalties sec_6662 and b and imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is due to the taxpayer’s negligence or disregard of rules or regulations or to any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 a taxpayer is negligent if he fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances see sec_1_6662-3 income_tax regs with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite respondent has met his burden of production as discussed above petitioner claimed deductions for numerous expenses that constitute nondeductible personal living or family_expenses under sec_262 petitioner did not offer a meaningful defense to the imposition of the accuracy-related_penalty in this case other than to assert that he relied on turbotax to prepare his tax returns in the absence of any objective evidence that petitioner reasonably attempted to ascertain the correctness of the disallowed deductions or to comply with the provisions of the code we sustain respondent’s determination that he is liable for accuracy-related_penalties under sec_6662 to reflect the foregoing decision will be entered under rule 9the record includes a civil penalty approval form executed by the irs tax examiner’s group manager approving the sec_6662 penalties asserted in the notice_of_deficiency see sec_6751
